Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:18-cv-02647


CENTER FOR BIOLOGICAL DIVERSITY, a non-profit organization,

       Plaintiff,

v.


THE U.S. FISH AND WILDLIFE SERVICE, a federal agency, and

RYAN ZINKE, in his official capacity as the Secretary of the U.S. Department of the Interior,

       Defendants.



                                     PROOF OF SERVICE

       I respectfully certify that service pursuant to FED. R. CIV. P. 4(i) for the above captioned

case took place as described below, which included true and correct copies of each of the

following documents:

               ECF 1          Complaint
               ECF 3 – 3-3    Issued Summons
               ECF 3-4        Notice of Right to Consent to a Magistrate Judge
               ECF 4          Corporate Disclosure Statement
               ECF 5          Notice of Related Case

       On October 19, 2018, the above listed documents were sent by certified mail to the

following parties:

       U.S. Fish and Wildlife Service
       1849 C Street, NW
       Washington, DC 20240
Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 2 of 9




       Ryan Zinke, Secretary
       U.S. Department of Interior
       1849 C Street, NW
       Washington, D.C. 20240-0001

       Civil Process Clerk
       U.S. Attorney's Office
       1801 California Street, Suite 1600
       Denver, Colorado 80202

       Attorney General
       U.S. Department of Justice
       950 Pennsylvania Avenue, NW
       Washington, DC 20530-0001

       The U.S. Attorney’s Office received the documents on October 23, 2018. The U.S. Fish

and Wildlife Service and Secretary Zinke received the documents on October 30, 2018. The

Attorney General received the documents on October 31, 2018. Receipts and delivery

confirmation are attached hereto as Exhibit A.


DATED: November 16, 2018                          /s/ Brian Segee
                                                 Brian Segee
                                                 Center for Biological Diversity
                                                 660 S. Figueroa Street, Suite 1000
                                                 Los Angeles, CA 90017
                                                 Telephone: (805) 750-8852
                                                 Email: bsegee@biologicaldiversity.org

                                                 Attorney for Plaintiff
Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 3 of 9




                                CERTIFICATE OF SERVICE

          I hereby certify that on November 16, 2018, I filed the foregoing PROOF OF SERVICE

with the Clerk of the Court using the CM/ECF system, which will send notice to all attorneys of

record.


                                                   /s/ Brian Segee
                                                   Brian Segee
Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 4 of 9




                          Exhibit A
Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 5 of 9
    Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 6 of 9


    ALERT: DUE TO WILDFIRES IN CALIFORNIA, USPS SERVICES ARE IMPACTED IN THOSE A…


USPS Tracking
                              ®       FAQs      (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                  Track Another Package        +


                                                                                       Remove   
Tracking Number: 70173040000041297740

Expected Delivery on

TUESDAY

30         OCTOBER
           2018 
                         by
                         8:00pm 




                                                                                                Feedback
 Delivered
October 30, 2018 at 8:00 am
Delivered
WASHINGTON, DC 20240

Get Updates   




                                                                                            
   Text & Email Updates


                                                                                            
   Tracking History


                                                                                            
   Product Information



                                         See Less     
    Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 7 of 9


    ALERT: DUE TO WILDFIRES IN CALIFORNIA, USPS SERVICES ARE IMPACTED IN THOSE A…


USPS Tracking
                              ®       FAQs      (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                  Track Another Package        +


                                                                                       Remove   
Tracking Number: 70171070000055680740

Expected Delivery on

TUESDAY

30         OCTOBER
           2018 
                         by
                         8:00pm 




                                                                                                Feedback
 Delivered
October 30, 2018 at 8:00 am
Delivered
WASHINGTON, DC 20240

Get Updates   




                                                                                            
   Text & Email Updates


                                                                                            
   Tracking History


                                                                                            
   Product Information



                                         See Less     
    Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 8 of 9


    ALERT: DUE TO WILDFIRES IN CALIFORNIA, USPS SERVICES ARE IMPACTED IN THOSE A…


USPS Tracking
                                ®           FAQs      (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                    Track Another Package            +


                                                                                             Remove   
Tracking Number: 70173040000041297610

Expected Delivery by

TUESDAY

23         OCTOBER
           2018 
                        by
                        8:00pm 




                                                                                                      Feedback
 Delivered
October 23, 2018 at 12:11 pm
Delivered, Front Desk/Reception/Mail Room
DENVER, CO 80202

Get Updates   




                                                                                                  
  Text & Email Updates


                                                                                                  
  Tracking History


                                                                                                  
  Product Information



                                              See Less      
    Case 1:18-cv-02647-MSK Document 7 Filed 11/19/18 USDC Colorado Page 9 of 9


    ALERT: DUE TO WILDFIRES IN CALIFORNIA, USPS SERVICES ARE IMPACTED IN THOSE A…


USPS Tracking
                               ®        FAQs      (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                   Track Another Package         +


                                                                                         Remove   
Tracking Number: 70171070000055680726

Expected Delivery on

WEDNESDAY

31         OCTOBER
           2018          See Product Information   




                                                                                                  Feedback
 Delivered
October 31, 2018 at 5:19 am
Delivered, To Agent
WASHINGTON, DC 20530

Get Updates   




                                                                                              
   Text & Email Updates


                                                                                              
   Tracking History


                                                                                              
   Product Information



                                           See Less     
